DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Shin et al. (US 2017/0196102 A1).

Regarding claim 20, Shin discloses a driving mechanism for a flexible display screen, comprising: 
a rotating shaft (Fig. 13 element 156) with first and second caps (Fig. 13 elements 30) engaged with two opposite ends of the rotating shaft to seal two opposite openings of the rotating shaft (as shown in Figs. 12 and 13); 
(as discussed in Paragraph [0113] and Paragraph [0117]), the reset device comprising a connecting shaft (Fig. 22 element 213) and a roll-up spring (as described in Paragraph [0175]), the connecting shaft configured to extend through the first cap (as shown in Fig. 21 as extending through hole 176) and fixed on one end of the rotating shaft (as shown in Fig. 22) when the flexible display screen is being folded and is being unfolded (as discussed in Paragraph [0113] and Paragraph [0117]), the roll-up spring being received in one of the two opposite openings of the rotating shaft corresponding to the connecting shaft (as discussed in Paragraph [0036]), one end of the roll-up spring being embedded in a free end of the connecting shaft, and the other end of the roll-up spring fixed on the rotating shaft (as discussed in Paragraph [0036]); and 
a fixing device (Fig. 22 element 266) fixed on the first cap (as shown in Fig. 22) and configured to fix the unfolded flexible display screen and drive the rotating shaft to rotate in an opposite direction such that the flexible display screen in the unfolded state is wound on the rotating shaft (as discussed in Paragraph [0113] and Paragraph [0117]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2007/0241002 A1) further in view of Shin et al. (US 2017/0196102 A1).

Regarding claim 1, Wu discloses a flexible display device (Fig. 1 element 100), comprising: 
a flexible display screen (Fig. 1 element 120), provided with at least one support strip (Fig. 3 element 130), wherein a fixing bone position is arranged on an end of the at least one support strip (wherein the fixing bon position is interpreted to be a position located proximal to the support strip’s attachment to the rotating shaft); 
a rotating shaft (Fig. 3 element 114a), the flexible display screen being wound on the rotating shaft (as discussed in Paragraph [0031]); and 
a positioning mechanism (Fig. 3 element 118), being configured to retain the fixing bone position to position the flexible display screen in the unfolded state (as discussed in Paragraph [0033]).
Wu does not expressly disclose a resetting mechanism, being connected to the rotating shaft, being operable to drive the rotating shaft to rotate to unfold the flexible display screen, and being configured to drive the rotating shaft to rotate in an opposite direction such that the flexible display screen in an unfolded state is wound on the rotating shaft.
(Fig. 22 element 266), being connected to a rotating shaft (as discussed in Paragraph [0113]), being operable to drive the rotating shaft to rotate to unfold the flexible display screen, and being configured to drive the rotating shaft to rotate in an opposite direction such that the flexible display screen in an unfolded state is wound on the rotating shaft (as discussed in Paragraph [0113] and Paragraph [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a resetting mechanism connected to the rotating shaft, as taught by Shin, in the device of Wu in order to provide a means of automating the deployment and stowage of the flexible display screen to simplify user interaction with the device.

Regarding claim 2, Wu in view of Shin discloses the device as set forth in claim 1 above and further wherein the at least one support strap is configured to support the flexible display screen and is wound or unfolded on the rotating shaft along with the flexible display screen (as discussed in Wu Paragraphs [0033]-[0034] wherein element 118 is configured to maintain the flexible display in the unfolded state).

Regarding claim 3, Wu in view of Shin discloses the device as set forth in claim 2 above and further wherein the at least one of the support straps is made of an elastic material (as discussed in Wu Paragraph [0038] as a “shape-remembering characteristic”), a cross section of the at least one support strap when being wound on the rotating shaft being in a planar shape (as shown in Wu Fig. 3 and discussed in Wu Paragraph [0045]), and a cross section of the at least one support strap after being 

Regarding claim 4, Wu in view of Shin discloses the device as set forth in claim 2 above and further wherein the at least one support strap is extended along the end of the flexible screen (as shown in Wu Figs. 1 and 4).

Regarding claim 15, Wu in view of Shin discloses the device as set forth in claim 1 above.
Wu does not expressly disclose wherein the resetting mechanism comprises a rotating shaft resetting member and a positioning member, the rotating shaft resetting member being connected between the positioning member and the rotating shaft.
Shin teaches wherein the resetting mechanism comprises a rotating shaft resetting member (Fig. 22 element 283) and a positioning member (Fig. 22 element 281), the rotating shaft resetting member being connected between the positioning member and the rotating shaft (as shown in Fig. 22).
It would have been obvious to one of ordinary skill in the art to include a shaft resetting member and a positioning member in the resetting mechanism of the device of Wu as modified by Shin according to claim 1 above in order to provide a means of transmitting the force of the resetting mechanism to the rotating shaft.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Shin as applied to claim 1 above, and further in view of Rothkopf et al. (US 2013/0044215 A1).

Regarding claim 5, Wu in view of Shin discloses the device as set forth in claim 1 above.
Wu does not expressly disclose wherein the at least one support strap is sleeved with a flexible thin film to which the flexible display screen is attached.

Rothkopf teaches wherein the at least one support strap is sleeved with a flexible thin film (Fig. 1 element 104) to which the flexible display screen is attached (as discussed in Paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a flexible thin film around the support strap of Wu as taught by Rothkopf in order to protect the display from damage due to direct contact with the support strap, and to facilitate adhesion between the display screen and the support assembly.


Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0139633 A1) in view of Wu et al. (US 2007/0241002 A1) and further in view of Shin et al. (US 2017/0196102 A1).

Regarding claim 18, Lee discloses a portable electronic apparatus (Fig. 1 element 100) comprising:
a housing (Fig. 1 element 300);
a mainboard disposed within the housing (as described in Paragraph [0052]); 
a rotating shaft (Fig. 2 element 420) pivotably mounted in the housing (as discussed in Paragraph [0050]);
a flexible display screen (Fig. 2 element 200) wound on the rotating shaft (as discussed in Paragraph [0051]), connected to the mainboard (as discussed in Paragraph [0052]);
a positioning mechanism (Fig. 2 element 500), being configured to retain the fixing bone position to position the flexible display screen in the unfolded state (as described in Paragraph 6).
Lee does not expressly disclose the flexible display screen being provided with at least one support strip, wherein a fixing bone position is arranged on an end of the at least one support strip; a resetting mechanism, being connected to the rotating shaft and shaft, being operable to drive the rotating shaft to rotate to unfold the flexible display screen, and being configured to drive the rotating shaft to rotate in an opposite direction such that the flexible display screen in an unfolded state is wound on the rotating shaft.
Wu teaches a flexible display screen being provided with at least one support strip (Figs. 3 and 4 element 130), wherein a fixing bone position is arranged on an end of the at least one support strip (wherein the fixing bon position is interpreted to be a position located proximal to the support strip’s attachment to the rotating shaft).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize at least one support strip, wherein a fixing bone position is arranged on an end of the at least one support strip as taught by Wu in the apparatus of Lee in order to provide additional rigidity to the flexible display screen in the unfolded state. 
Shin teaches a resetting mechanism (Fig. 22 element 266), being connected to a rotating shaft (as discussed in Paragraph [0113]), being operable to drive the rotating shaft to rotate to unfold the flexible display screen, and being configured to drive the rotating shaft to rotate in an opposite direction such that the flexible display screen in an unfolded state is wound on the rotating shaft (as discussed in Paragraph [0113] and Paragraph [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a resetting mechanism connected to the rotating shaft, as taught by Shin, in the apparatus of Lee in order to provide a means of stowing the display screen, as is suggested in Paragraph [0010] of Lee.

Regarding claim 19, Lee in view of Wu and Shin discloses the apparatus as set forth in claim 18 above and further wherein one of sidewalls of the housing defines a stripshaped slot (Lee Fig. 1 element 330), the strip-shaped slot being in communication with receiving space of the housing within which the rotating shaft of the flexible display screen is received (as shown in Lee Fig. 3 and discussed in Lee Paragraph [0048]), the flexible display screen passing from the strip-shaped slot through the .


Allowable Subject Matter

Claims 6-14 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 1, a combination of limitations that includes wherein the positioning mechanism comprises a mounting frame, a rotating drum rotatably connected to the mounting frame, and an elastic member connected between the rotating drum and the mounting frame, a plurality of stoppers protruding from the rotating drum, and the fixing bone position is retained at one of the stoppers to position the unfolded flexible display screen. None of the reference art of record discloses or renders obvious such a combination.

Regarding claims 7-14, as depending from, and therefore encompassing all of the features and limitations of, objected claim 6, these claims are objected to for similar reasons.

Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 1 and 15, a combination of limitations that includes wherein an end of the rotating shaft facing the positioning member defines a rotating hole, and the positioning member comprises a connecting shaft extending through the rotating hole, the rotating shaft resetting member being received within the rotating hole and being connected between the rotating shaft and the connecting shaft. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 17, as depending from, and therefore encompassing all of the features and limitations of, objected claim 16, this claim is objected to for similar reasons.


Response to Arguments

Applicant’s arguments with respect to claim(s) 1-5, 15, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841